Exhibit 10.33
SECURITIES PURCHASE AGREEMENT
     THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of
January 8, 2009, by and among Alseres Pharmaceuticals, Inc., a Delaware
corporation with headquarters located at 239 South Street, Hopkinton, MA 01748
(the “Company”), and each investor identified on the signature pages hereto
(individually, an “Investor” and collectively, the “Investors”).
PREAMBLE
     A. The Company and each Investor is executing and delivering this Agreement
in reliance upon the exemption from registration afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act.
     B. Each Investor, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement
(i) that aggregate number of shares of the common stock, par value $0.01 per
share, of the Company (the “Common Stock”), set forth on such Investor’s
signature page to this Agreement (which aggregate amount for all Investors
together shall be not more than 1,000,000 shares of Common Stock and shall
collectively be referred to herein as the “Common Shares”). The Company shall in
no event issue shares of Common Stock and Warrant Shares in excess of 19.99% of
the then outstanding Common Stock of the Company or to any one Investor which
would result in such Investor beneficially owning more than 19.99% of the then
outstanding Common Stock of the Company immediately after the Closings
(including shares issued pursuant to the letter agreement referenced in
paragraph D below of this Preamble) unless such Investor owned more than 19.99%
of the outstanding Common Stock of the Company immediately prior to the Initial
Closing. Each Investor, in consideration of this transaction agrees to
immediately cancel all outstanding warrants issued to each Investor as part of
the share purchase transaction between such Investor and the Company that was
effective as of November 20, 2008.
     C. The purchase price for each Common Share to be issued at the Closing
shall be one dollar ($1.00) per share (the “Purchase Price”). The Common Shares
are collectively referred to herein as the “Securities.”
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors,
severally and not jointly, agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:





--------------------------------------------------------------------------------



 



     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144 under the
Securities Act.
     “Agreement” has the meaning set forth in the Preamble.
     “Business Day” means any day other than Saturday, Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in The State of New York are authorized or required by law
or other governmental action to close.
     “Closing” has the meaning set forth in the Preamble.
     “Closing Date” has the meaning set forth in Section 2.1.
     “Company” has the meaning set forth in the Preamble.
     “Company Counsel” means Wilmer Cutler Pickering Hale and Dorr LLP, counsel
to the Company.
     “Common Shares” has the meaning set forth in the Preamble.
     “Common Stock” has the meaning set forth in the Preamble.
     “Contingent Obligation” has the meaning set forth in Section 3.1(aa).
     “Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for Common Stock.
     “Cut-Back Shares” has the meaning set forth in Section 6.1(d).
     “Disclosure Materials” has the meaning set forth in Section 3.1(f).
     “Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.
     “Effectiveness Period” has the meaning set forth in Section 6.1(b).
     “Environmental Laws” has the meaning set forth in Section 3.1(dd).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Filing Date” means the date that is sixty (60) days after the Closing Date
or, if such date is not a Business Day, the next date that is a Business Day.
     “FINRA” has the meaning set forth in Section 3.2(c).
     “GAAP” has the meaning set forth in Section 3.1(f).
     “Hazardous Materials” has the meaning set forth in Section 3.1(dd).

-2-



--------------------------------------------------------------------------------



 



     “Indebtedness” has the meaning set forth in Section 3.1(aa).
     “Indemnified Party” has the meaning set forth in Section 6.4(c).
     “Indemnifying Party” has the meaning set forth in Section 6.4(c).
     “Intellectual Property Rights” has the meaning set forth in Section 3.1(t).
     “Investor” has the meaning set forth in the Preamble.
     “Lien” means any lien, charge, claim, security interest, encumbrance, right
of first refusal or other restriction.
     “Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, reasonable attorneys’ fees.
     “Material Adverse Effect” means (i) a material adverse effect on the
results of operations, assets, business or financial condition of the Company
and the Subsidiaries taken as a whole on a consolidated basis or (ii) material
and adverse impairment of the Company’s ability to perform its obligations under
any of the Transaction Documents, provided, that none of the following alone
shall be deemed, in and of itself, to constitute a Material Adverse Effect:
(i) a change in the market price or trading volume of the Common Stock or
(ii) changes in general economic conditions or changes affecting the industry in
which the Company operates generally (as opposed to Company-specific changes) so
long as such changes do not have a disproportionate effect on the Company and
its Subsidiaries taken as a whole.
     “Material Permits” has the meaning set forth in Section 3.1(v).
     “Options” means any outstanding rights, warrants or options to subscribe
for or purchase Common Stock or Convertible Securities.
     “Person” has the meaning set forth in Section 3.1(aa).
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, a partial proceeding, such as a deposition),
whether commenced or threatened in writing.
     “Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.
     “Registrable Securities” means the Common Shares and the Warrant Shares
issued or issuable pursuant to the Transaction Documents, together with any
securities issued or issuable

-3-



--------------------------------------------------------------------------------



 



upon any stock split, dividend or other distribution, recapitalization or
similar event with respect to the foregoing.
     “Registration Statement” means each registration statement required to be
filed under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
     “Regulation D” has the meaning set forth in the Preamble.
     “Required Effectiveness Date” means (i) if the Registration Statement does
not become subject to review by the SEC, the date which is the earlier of
(a) ninety (90) days after the Filing Date or (b) five (5) Trading Days after
the Company receives notification from the SEC that the Registration Statement
will not become subject to review, or (ii) if the Registration Statement becomes
subject to review by the SEC, the date which is the earlier of (a) one hundred
and twenty (120) days after the Filing Date or (b) five (5) Trading Days after
the Company receives notification from the SEC that the SEC has no further
comment to the Registration Statement.
     “Restriction Termination Date” has the meaning set forth in Section 6.1(d).
     “Rule 144,” “Rule 172”, “Rule 415,” and “Rule 424” means Rule 144, Rule 415
and Rule 424, respectively, promulgated by the SEC pursuant to the Securities
Act, as such Rules may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.
     “SEC” has the meaning set forth in the Preamble.
     “SEC Reports” has the meaning set forth in Section 3.1(f).
     “SEC Restrictions” has the meaning set forth in Section 6.1(d).
     “Securities” has the meaning set forth in the Preamble.
     “Securities Act” has the meaning set forth in the Preamble.
     “Short Sales” has the meaning set forth in Section 3.2(i).
     “Subsidiary” has the meaning set forth in Section 3.1(a).
     “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market (other than the OTC Bulletin Board), or (ii) if the Common Stock
is not listed or quoted on a Trading Market (other than the OTC Bulletin Board),
a day on which the Common Stock is traded in the over-the-counter market, as
reported by the OTC Bulletin Board, or (iii) if the Common Stock is not listed
or quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in

-4-



--------------------------------------------------------------------------------



 



the event that the Common Stock is not listed or quoted as set forth in (i),
(ii) and (iii) hereof, then Trading Day shall mean a Business Day.
     “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market or the OTC Bulletin Board on which the Common
Stock is listed or quoted for trading on the date in question.
     “Transaction” has the meaning set forth in Section 3.2(i).
     “Transaction Documents” means this Agreement and the Warrants.
     “Transfer Agent” means Continental Stock Transfer & Trust Company, or any
successor transfer agent for the Company.
ARTICLE II
PURCHASE AND SALE
     2.1 Closing. The Closing shall take place on the third business day after
which all conditions for such Closing have been satisfied or are capable of
being satisfied, or such other date as agreed to by the Company and the
Investors (the “Closing Date”) at 10:00 a.m., at the offices of Company Counsel,
or at such other times and places as shall be mutually agreed to by the Company
and the Investors.
     2.2 Closing Deliveries.
          (a) At the Closing, the Company shall deliver or cause to be delivered
to each Investor the following:
               (i) evidence of a direct registration account in such Investor’s
name as set forth on such Investor’s signature page to this Agreement, and the
deposit, by direct registration, into such account of the number of Common
Shares purchased by such Investor;
               (ii) a certificate of the Secretary of the Company, dated as of
the Closing Date, (a) certifying the resolutions adopted by the Board of
Directors of the Company approving the transactions contemplated by the
Transaction Documents and the issuance of the Securities, (b) certifying as to
the certificate of incorporation, as amended and by-laws of the Company and (c)
certifying as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company; and
               (iii) a certificate of the Chief Executive Officer or Chief
Financial Officer of the Company, dated as of the Closing Date, certifying to
the fulfillment of the conditions specified in Section 5.1(a) and (b).
          (b) At the Closing, each Investor shall deliver or cause to be
delivered to the Company the purchase price set forth on such Investor’s
signature page to this Agreement in United States dollars and in immediately
available funds, by wire transfer to an account designated in writing to such
Investor by the Company for such purpose.

-5-



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors as follows (which representations and
warranties shall be deemed to apply, where appropriate, to each Subsidiary of
the Company):
          (a) Subsidiaries. The Company owns or controls, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any Lien, and all issued and outstanding shares of
capital stock or comparable equity interest of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights. The Company owns or controls, directly or indirectly, only the following
corporations, partnerships, limited liability partnerships, limited liability
companies, associations or other entities: (i) Acumed Pharmaceuticals, Inc., a
Delaware corporation, (ii) Ara Pharmaceuticals, Inc., a Delaware corporation,
(iii) Boston Life Sciences International, Inc., a Delaware corporation,
(iv) Coda Pharmaceuticals, Inc., a Delaware corporation, (v) Neurobiologics,
Inc., a Delaware corporation and (vi) ProCell Pharmaceuticals, Inc., a Delaware
corporation (each, a “Subsidiary”).
          (b) Organization and Qualification. The Company and each Subsidiary is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, with the requisite power and authority
to own and occupy its properties and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate of incorporation or bylaws. The Company
and each Subsidiary is duly qualified to do business and is in good standing as
a foreign corporation in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          (c) Authorization; Enforcement. The Company has the requisite
corporate authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Company and no further consent or
action is required by the Company, its Board of Directors or its stockholders.
Each of the Transaction Documents has been (or upon delivery will be) duly
executed by the Company and, assuming the due authorization, execution and
delivery by the other parties thereof, is, or when delivered in accordance with
the terms hereof, will constitute, the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

-6-



--------------------------------------------------------------------------------



 



          (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby do not, and will not, (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
of incorporation or bylaws, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other agreement to which the Company or any Subsidiary is
a party or by which any property or asset of the Company or any Subsidiary are
bound, or affected, except to the extent that such conflict, default,
termination, amendment, acceleration or cancellation right would not reasonably
be expected to have a Material Adverse Effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or any
Subsidiary is subject (including, assuming the accuracy of the representations
and warranties of the Investors set forth in Section 3.2 hereof, federal and
state securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are
subject), or by which any property or asset of the Company or any Subsidiary is
bound or affected, except to the extent that such violation would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (e) The Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens and will not be subject to preemptive or similar rights of
stockholders (other than those provided for in the Transaction Documents). The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable upon exercise of the Warrants.
          (f) SEC Reports; Financial Statements. The Company has filed all
documents required to be filed by it under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the twelve months preceding the date
hereof on a timely basis or has received a valid extension of such time of
filing and has filed any such documents prior to the expiration of any such
extension and has filed all documents required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof, such documents, together with any materials
filed or furnished by the Company under the Exchange Act, whether or not any
such reports were required being collectively referred to herein as the “SEC
Reports” and, together with this Agreement, the “Disclosure Materials”. As of
their respective dates (or, if amended or superseded by a filing prior to the
Initial Closing Date, then on the date of such filing), the SEC Reports filed by
the Company complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed (or, if amended
or superseded by a filing prior to the Initial Closing Date, then on the date of
such filing) by the Company, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing (or, if amended or superseded by a

-7-



--------------------------------------------------------------------------------



 



filing prior to the Initial Closing Date, then on the date of such filing). Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements, the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or may be condensed or
summary statements, and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.
          (g) Capitalization. The authorized capital stock of the Company as of
October 31, 2008, consisted of 80,000,000 shares of Common Stock, of which
[21,351,123] were issued and outstanding as of such date and 1,000,000 shares of
preferred stock, $.01 par value per share, of which 25,000 shares are designated
as Series A Convertible Preferred Stock, 500,000 shares are designated as
Series D Convertible Preferred Stock and 800 shares designated Series E
Convertible Preferred Stock, of which no shares were issued and outstanding as
of such date. All outstanding shares of capital stock are duly authorized,
validly issued, fully paid and nonassessable and have been issued in compliance
in all material respects with all applicable securities laws. Except as
disclosed in or contemplated the SEC Reports, the Company does not have
outstanding any other Options, script rights to subscribe to, calls or
commitments relating to, or securities, rights or obligations convertible into
or exercisable or exchangeable for, or entered into any agreement giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
Except as set forth in the SEC Reports, and except for customary adjustments as
a result of stock dividends, stock splits, combinations of shares,
reorganizations, recapitalizations, reclassifications or other similar events,
there are no anti-dilution or price adjustment provisions contained in any
security issued by the Company (or in any agreement providing rights to security
holders) and the issuance and sale of the Securities will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Investors and the Agent) and will not result in a right of any holder
of the Company’s securities to adjust the exercise, conversion, exchange or
reset price under such securities.
          (h) Material Changes; Undisclosed Events, Liabilities or Developments;
Solvency. Since the date of the latest audited financial statements included
within the SEC Reports, except as disclosed in the SEC Reports, (i) there has
been no event, occurrence or development that, individually or in the aggregate,
has had a Material Adverse Effect, (ii) the Company has not incurred any
material liabilities other than (A) trade payables and accrued expenses incurred
in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
SEC, (iii) the Company has not altered its method of accounting or changed its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders, in their capacities as such, or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company
stock-based plans. The Company has not taken any steps to seek protection
pursuant to any bankruptcy law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy

-8-



--------------------------------------------------------------------------------



 



proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so.
          (i) Absence of Litigation. Except as disclosed in the SEC Reports,
there is no action, suit, claim, or Proceeding, or, to the Company’s knowledge,
inquiry or investigation, before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against the Company or any Subsidiary that would,
individually or in the aggregate, have a Material Adverse Effect.
          (j) Compliance. Except as would not, individually or in the aggregate,
reasonably be expected to have or result in a Material Adverse Effect,
(i) neither the Company nor any Subsidiary is in default under or in violation
of (and no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received written notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) neither the Company nor any
Subsidiary is in violation of any order of any court, arbitrator or governmental
body, or (iii) neither the Company nor any Subsidiary is or has been in
violation of any statute, rule or regulation of any governmental authority.
          (k) Title to Assets. Neither the Company nor any Subsidiary owns real
property. The Company and each Subsidiary has good and marketable title in all
personal property owned by them that is material to the business of the Company
and each Subsidiary, in each case free and clear of all Liens, except for Liens
that do not, individually or in the aggregate, have or result in a Material
Adverse Effect. Any real property and facilities held under lease by the Company
or any Subsidiary is held by it under valid, subsisting and enforceable leases
of which the Company and each Subsidiary is in material compliance.
          (l) No General Solicitation. Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Securities.
          (m) Private Placement; Investment Company; U.S. Real Property Holding
Corporation. Neither the Company nor any of its Affiliates nor, any Person
acting on the Company’s behalf has, directly or indirectly, at any time within
the past six months, made any offer or sale of any security or solicitation of
any offer to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby or (ii) cause the offering of the Securities
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company. Assuming the accuracy of the representations and warranties of the
Investors set forth in Section 3.2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the
Investors as contemplated hereby. The sale and issuance of the Securities
hereunder does not contravene the rules and regulations of any Trading Market on
which the Common Stock is listed or quoted. The Company is not an “investment
company” within the meaning of the Investment Company

-9-



--------------------------------------------------------------------------------



 



Act of 1940, as amended. The Company is not required to be registered as a
United States real property holding corporation within the meaning of the
Foreign Investment in Real Property Tax Act of 1980.
          (n) Form S-3 Eligibility. The Company is eligible to register the
Common Shares and the Warrant Shares for resale by the Investors using Form S-3
promulgated under the Securities Act.
          (o) Listing and Maintenance Requirements. The Company has not, in the
twelve months preceding the date hereof, received notice (written or oral) from
any Trading Market on which the Common Stock is or has been listed or quoted to
the effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. Except as set forth in the SEC Reports, as
of the date hereof there are no proceedings pending or, to the Company’s
knowledge, threatened against the Company relating to the continued listing of
its Common Stock.
          (p) Registration Rights. Other than as disclosed in the SEC Reports,
the Company has not granted or agreed to grant to any Person any rights
(including “piggy-back” registration rights) to have any securities of the
Company registered with the SEC or any other governmental authority that have
not expired or been satisfied or waived, other than to the Investors and the
Agent.
          (q) Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s charter documents or the laws of its state of incorporation
that is or could become applicable to any of the Investors as a result of the
Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, as a
result of the Company’s issuance of the Securities and the Investors’ ownership
of the Securities.
          (r) Disclosure. The Company confirms that neither it nor any of its
officers, directors or Affiliates, has provided any of the Investors (other than
Excluded Investors or those certain investors who signed a confidentiality
agreement with the Company) or their agents or counsel with any information that
constitutes or might constitute material, nonpublic information (other than the
existence and terms of the issuance of Securities, as contemplated by this
Agreement). The Company understands and confirms that each of the Investors
(other than Excluded Investors or those certain investors who signed a
confidentiality agreement with the Company) will rely on the foregoing
representations in effecting transactions in securities of the Company. To the
Company’s knowledge, except for the transactions contemplated by this Agreement,
no event or circumstance has occurred or information exists with respect to the
Company or any Subsidiary or their businesses, properties, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed. The Company acknowledges and agrees that no
Investor (other than Excluded Investors) makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those set forth in the Transaction Documents.

-10-



--------------------------------------------------------------------------------



 



          (s) Acknowledgment Regarding Investors’ Purchase of Securities. Based
upon the assumption that the transactions contemplated by this Agreement are
consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that each of the Investors (other
than Excluded Investors) is acting solely in the capacity of an arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that no
Investor (other than Excluded Investors) is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Investor (other than Excluded Investors) or any of their respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investors’ purchase of the Securities. The Company further represents to each
Investor that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its advisors and representatives.
          (t) Patents and Trademarks. The Company and each Subsidiary owns, or
possesses adequate rights or licenses to use, all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted. None of the Company’s or any Subsidiary’s
Intellectual Property Rights have expired or terminated, or are expected to
expire or terminate within three years from the date of this Agreement. Neither
the Company nor any Subsidiary has received any written notice of, or have any
actual knowledge of, any infringement by the Company of Intellectual Property
Rights of any third party, that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. Except as disclosed in
the SEC Reports, there is no claim, action or proceeding being made or brought,
or to the knowledge of the Company, being threatened, against the Company or any
Subsidiary regarding its Intellectual Property Rights.
          (u) Insurance. The Company and each Subsidiary is insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as it believes are prudent and customary in the businesses and locations
in which the Company and each Subsidiary is engaged.
          (v) Regulatory Permits. The Company and each Subsidiary possesses all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as presently conducted and described in the SEC Reports
(“Material Permits”), except where the failure to possess such permits would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect, and neither the Company nor any Subsidiary has
received any written notice of proceedings relating to the revocation or
modification of any Material Permit.
          (w) Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, no transaction has occurred between or among the Company, on
the one hand, and its Affiliates, officers or directors or any Affiliates of any
such officer or director, on the other hand, that is required to be disclosed
pursuant to Regulation S-K Item 404(a) that was not disclosed.

-11-



--------------------------------------------------------------------------------



 



          (x) Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
          (y) Sarbanes-Oxley Act. The Company is in compliance in all material
respects with applicable requirements of the Sarbanes-Oxley Act of 2002 and
applicable rules and regulations promulgated by the SEC thereunder, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
          (z) Foreign Corrupt Practices. Neither the Company nor any Subsidiary
nor, to the knowledge of the Company, any director, officer, agent, employee or
other Person acting on behalf of the Company or any Subsidiary has, in the
course of its actions for, or on behalf of, the Company (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee or
to any foreign or domestic political parties or campaigns from corporate funds;
(iii) violated or is in violation in any material respect of any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
          (aa) Indebtedness. Except as disclosed in the SEC Reports, neither the
Company nor any Subsidiary (i) has any outstanding Indebtedness (as defined
below), (ii) is in violation of any term of or is in default under any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, and (iii) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is reasonably expected to have a
Material Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of
any Person means, without duplication (A) all indebtedness for borrowed money,
(B) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses
(A) through (F) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any

-12-



--------------------------------------------------------------------------------



 



mortgage, lien, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, a government or any department or agency
thereof.
          (bb) Employee Relations. Neither the Company nor any Subsidiary is a
party to any collective bargaining agreement or employs any member of a union.
The Company believes that its relations with its employees are as disclosed in
the SEC Reports. To the knowledge of the Company or any Subsidiary, no executive
officer of the Company or any Subsidiary is in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any Subsidiary to any liability with
respect to any of the foregoing matters.
          (cc) Labor Matters. The Company and each Subsidiary is in compliance
in all material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
          (dd) Environmental Laws. The Company and each Subsidiary (i) is in
compliance in all material respects with any and all Environmental Laws (as
hereinafter defined), (ii) has received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses and (iii) is in compliance in all material respects with all terms
and conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

-13-



--------------------------------------------------------------------------------



 



          (ee) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.
          (ff) Tax Status. The Company and each Subsidiary (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.
          (gg) Certain Fees. Other than fees payable to the Agent (for which the
Company shall be responsible), no brokers’, finders’ or financial advisory fees
or commissions will be payable by the Company with respect to the transactions
contemplated by this Agreement.
     3.2 Representations and Warranties of the Investors. Each Investor hereby,
as to itself only and for no other Investor, represents and warrants to the
Company as follows:
          (a) Organization; Authority. Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership or
other power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The purchase by such Investor of the Securities hereunder has been
duly authorized by all necessary corporate, partnership or other action on the
part of such Investor. This Agreement has been duly executed and delivered by
such Investor and constitutes the valid and binding obligation of such Investor,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
          (b) No Public Sale or Distribution. Such Investor is (i) acquiring the
Common Shares and the Warrants and (ii) upon exercise of the Warrants will
acquire the Warrant Shares issuable upon exercise thereof, in the ordinary
course of business for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under the Securities Act or under an exemption from
such registration and in compliance with applicable federal and state securities
laws, and such Investor does not have a present intention to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, such Investor does not agree
to hold any of the Securities for any

-14-



--------------------------------------------------------------------------------



 



minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act.
          (c) Investor Status. At the time such Investor was offered the
Securities, it was, at the date hereof it is, and on the date which it exercises
any Warrants it will be an “accredited investor” as defined in Rule 501(a) under
the Securities Act or a “qualified institutional buyer” as defined in
Rule 144A(a) under the Securities Act. Such Investor is not a registered broker
dealer registered under Section 15(a) of the Exchange Act, nor required to be
registered as such, or a member of The Financial Industry Regulatory Authority
(“FINRA”) or an entity engaged in the business of being a broker dealer. Except
as otherwise disclosed in writing to the Company on Exhibit B-2 (attached
hereto) on or prior to the date of this Agreement, such Investor is not
affiliated with any broker dealer registered under Section 15(a) of the Exchange
Act, or a member of FINRA or an entity engaged in the business of being a broker
dealer.
          (d) General Solicitation. Such Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media, broadcast over television or radio, disseminated over the
Internet or presented at any seminar or any other general solicitation or
general advertisement.
          (e) Experience of Such Investor. Such Investor, either alone or
together with its representatives has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, including
the risk of total loss of the Investor’s investment, and has so evaluated the
merits and risks of such investment. Such Investor understands that it must bear
the economic risk of this investment in the Securities indefinitely, and is able
to bear such risk and is able to afford a complete loss of such investment. The
Investor understands that the market price of the Common Stock can be volatile
and that no representation is being made as to the future value of the Common
Stock.
          (f) Access to Information. Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded: (i) the opportunity to
ask such questions as it has deemed necessary of representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
merits and risks of investing in the Securities; (ii) access to information
(other than material non-public information for those certain investors who did
not enter into a confidentiality agreement with the Company) about the Company
and each Subsidiary and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Investor or its representatives
or counsel shall modify, amend or affect such Investor’s right to rely on the
Company’s representations and warranties contained herein. Such Investor
acknowledges that no third party has made or will make any representation or
warranty to such Investor regarding the adequacy or completeness for such

-15-



--------------------------------------------------------------------------------



 



Investor’s purpose of the information such Investor has requested. Such Investor
acknowledges receipt of copies of the SEC Reports filed through the date hereof.
          (g) No Governmental Review. Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
          (h) No Conflicts. The execution, delivery and performance by such
Investor of this Agreement and the consummation by such Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Investor, except in the case of clauses (ii) and
(iii) above, for such that are not material and do not otherwise affect the
ability of such Investor to consummate the transactions contemplated hereby.
          (i) Prohibited Transactions; Confidentiality. Such Investor, directly
or indirectly, has not and no Person acting on behalf of or pursuant to any
understanding with such Investor, has engaged in any purchases or sales in the
securities, including derivatives, of the Company (including, without
limitation, any Short Sales (a “Transaction”) involving any of the Company’s
securities) since the time that such Investor was first contacted by the
Company, Dawson James Securities, Inc. (the “Agent”) or any other Person
regarding the investment in the Company contemplated by this Agreement. Such
Investor covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with such Investor will engage, directly or
indirectly, in any Transactions in the securities of the Company (including
Short Sales) prior to the time the transactions contemplated by this Agreement
are publicly disclosed. “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
          (j) Restricted Securities. Such Investor understands that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances and that the Company is
relying upon the truth and accuracy of, and the Investor’s compliance with,
representations, warranties, agreements, acknowledgements, understandings of
such Investor set forth herein (including the Registration Statement
Questionnaire) in order to determine the availability of such exemptions of the
Investor and the eligibility of such Investor to acquire the Securities.

-16-



--------------------------------------------------------------------------------



 



          (k) Legends. It is understood that, except as provided in
Section 4.1(b) of this Agreement, certificates evidencing such Securities may
bear the legend set forth in Section 4.1(b).
          (l) No Legal, Tax or Investment Advice. Such Investor understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities. Such
Investor understands that the Agent has acted solely as the agent of the Company
in this placement of the Securities, and that the Agent makes no representation
or warranty with regard to the merits of this transaction or as to the accuracy
of any information such Investor may have received in connection therewith. Such
Investor acknowledges that he has not relied on any information or advice
furnished by or on behalf of the Agent.
          (m) Offering Documents. Such Investor understands that other than this
Agreement and the SEC Reports, no disclosure or offering document will be
provided or prepared in connection with the offer and sale of the Securities
contemplated hereby.
          (n) Restrictions on Securities. Such Investor acknowledges that the
Company has represented that no action has been or will be taken in any
jurisdiction outside the United States by the Company that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issuance of the Securities, in any jurisdiction outside
the United States where action for that purpose is required. If such Investor is
located or domiciled outside the United States, it agrees to comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense.
          (o) Acquiring Person. Such Investor, after giving effect to the
transactions contemplated hereby, will not, either individually or with a group
(as defined in Section 13(d)(3) of the Exchange Act), be the beneficial owner of
15% or more of the Company’s outstanding Common Stock. For purposes of this
Section 3.2(o), beneficial ownership shall be determined pursuant to a
Rule 13d-3 under the Exchange Act.
          (p) Agent Acknowledgement. The Purchaser acknowledges that the Company
has engaged the Agent in connection with the sale of the Common Shares and
Warrants and, as consideration for its services, has agreed to pay the Agent, on
the Subsequent Closing Date (so long as the same occurs on or before
December 15, 2008), an aggregate cash commission equal to 7% of the gross
proceeds resulting from such sale (exclusive of any proceeds received from
Ingalls & Snyder LLC or their Affiliates), and to reimburse the Agent for up to
2% of certain of their expenses incurred in connection with such sale, and to
issue the Agent Warrants to purchase [     ] shares of Common Stock. The Agent
Warrants will have a term of five years and will be exercisable at a price equal
to $[     ]1.
 

1   Fair market value on the Subsequent Closing Date.

-17-



--------------------------------------------------------------------------------



 



ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
     4.1 Transfer Restrictions.
     (a) Each Investor, severally but not jointly, covenants to the Company that
the Securities will only be disposed of pursuant to an effective registration
statement under, and in compliance with the requirements of, the Securities Act
or pursuant to an available exemption from the registration requirements of the
Securities Act, and in compliance with any applicable state securities laws. In
connection with any transfer of Securities other than pursuant to an effective
registration statement or to the Company, or pursuant to Rule 144, the Company
may require the transferor to provide to the Company an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration under the Securities Act. Notwithstanding the
foregoing, the Company hereby consents to and agrees to register on the books of
the Company and with its Transfer Agent, without any such legal opinion any
transfer of Securities by an Investor to an Affiliate of such Investor, provided
that the transferee certifies to the Company that it is an “accredited investor”
as defined in Rule 501(a) under the Securities Act and provided that such
Affiliate does not request any removal of any existing legends on any
certificate evidencing the Securities.
     (b) Each Investor, severally but not jointly, agrees to the imprinting,
until no longer required by this Section 4.1(b), of the following legend on any
certificate evidencing any of the Securities, together with any additional
legend required by (i) any applicable state securities laws and (ii) any
securities exchange upon which such Securities may be listed:

    “NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE
OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS.”

Certificates evidencing the Common Shares and the Warrant Shares shall not be
required to contain such legend or any other legend (i) while a registration
statement (including the Registration Statement) covering the resale of the
Common Shares and the Warrant Shares is effective under the Securities Act and a
prospectus meeting the requirements of Section 10 of the Securities Act is
available with respect to such Common Shares or Warrant Shares, (ii) following
any sale of such Common Shares or Warrant Shares pursuant to Rule 144, or
(iii) if such

-18-



--------------------------------------------------------------------------------



 



Common Shares or Warrant Shares are eligible for sale under Rule 144(b)(1), or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including pronouncements issued by the Staff of the SEC). At
such time as a legend is no longer required for certain Common Shares and
Warrant Shares, the Company will, no later than three Trading Days following the
delivery by an Investor to the Company or the Company’s Transfer Agent of a
legended certificate representing such Common Shares or Warrant Shares, and a
request for legend removal, accompanied in the case of a request under
Section 4.1(c)(iv) by an opinion of counsel to an Investor to the effect that
such legend is not required, deliver or cause to be delivered to such Investor a
certificate representing such Common Shares or Warrant Shares that is free from
all restrictive and other legends. The Company may not give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section 4.1(b).
     (c) The Company will not object to and shall permit (except as prohibited
by law) an Investor to pledge or grant a security interest in some or all of the
Securities in connection with a bona fide margin agreement with a registered
broker-dealer or grant a security interest in some or all of the Securities to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement, and if required under the terms of such arrangement, the Company will
not object to and shall permit (except as prohibited by law) such Investor to
transfer pledged or secured Securities to the pledgees or secured parties.
Except as required by law, such a pledge or transfer would not be subject to
approval of the Company, no legal opinion of the pledgee, secured party or
pledgor shall be required in connection therewith (but such legal opinion shall
be required in connection with a subsequent transfer or foreclosure following
default by the Investor transferee of the pledge), and no notice shall be
required of such pledge. Each Investor acknowledges that the Company shall not
be responsible for any pledges relating to, or the grant of any security
interest in, any of the Securities or for any agreement, understanding or
arrangement between any Investor and its pledgee or secured party. At the
appropriate Investor’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder. Provided that the Company is in compliance with the terms of this
Section 4.1(c), the Company’s indemnification obligations pursuant to
Section 6.4 shall not extend to any Proceeding or Losses arising out of or
related to this Section 4.1(c).
     4.2 Furnishing of Information. Until the date that any Investor owning
Common Shares or Warrant Shares may sell all of them under Rule 144 of the
Securities Act (or any successor provision), the Company covenants to use its
reasonable best efforts to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, to the extent required from time to time to
enable such Investor to sell such Common Shares and Warrant Shares without
registration under the Securities Act.
     4.3 Integration. The Company shall not, and shall use its reasonable best
efforts to ensure that no Affiliate thereof shall, sell, offer for sale or
solicit offers to buy or otherwise

-19-



--------------------------------------------------------------------------------



 



negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that would be integrated with the offer or sale of the Securities in a
manner that would require the registration under the Securities Act of the sale
of the Securities to the Investors or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market.
     4.4 Reservation of Securities. At all times during which the Warrants
remain exercisable, the Company shall maintain a reserve from its duly
authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations to issue
such Warrant Shares under the Transaction Documents. In the event that at any
time the then authorized shares of Common Stock are insufficient for the Company
to satisfy its obligations to issue such Warrant Shares under the Transaction
Documents, the Company shall promptly take such actions as may be required to
increase the number of authorized shares.
     4.5 Securities Laws Disclosure; Publicity. The Company shall, at or before
9:00 a.m., Boston time, on the first Trading Day following execution of this
Agreement, issue a press release disclosing all material terms of the
transactions contemplated hereby. Within four business days of the Initial
Closing Date, the Company shall file a Current Report on Form 8-K with the SEC
describing the terms of the transactions contemplated by the Transaction
Documents and including as exhibits to such Current Report on Form 8-K the
Transaction Documents (including the names of the Investors and the amount(s) of
Securities respectively purchased) and the form of Warrants, in the form
required by the Exchange Act. Thereafter, the Company shall timely file any
filings and notices required by the SEC or applicable law with respect to the
transactions contemplated hereby and provide copies thereof to the Investors
promptly after filing. Except as herein provided, neither the Company nor any
Subsidiary shall publicly disclose the name of any Investor, or include the name
of any Investor in any press release without the prior written consent of such
Investor (which consent shall not be unreasonably withheld or delayed), unless
otherwise required by law, regulatory authority or Trading Market. Neither the
Company nor any Subsidiary shall, nor shall any of their respective officers,
directors, employees and agents, provide any Investor with any material
nonpublic information regarding the Company or any Subsidiary from and after the
issuance of the above referenced press release without the express written
consent of such Investor.
     4.6 Use of Proceeds. The Company intends to use the net proceeds from the
sale of the Securities for working capital and general corporate purposes and to
fund the Company’s Phase III development of ALTROPANE® for Parkinson’s Disease.
The Company also may use a portion of the net proceeds, currently intended for
general corporate purposes, to acquire or invest in technologies, products or
services that complement its business. Pending these uses, the Company intends
to invest the net proceeds from this offering in short-term, interest-bearing,
investment-grade securities, or as otherwise pursuant to the Company’s customary
investment policies.
     4.7 Registration Questionnaire. Each Investor has completed or caused to be
completed the Registration Statement Questionnaire attached hereto as
Exhibit B-2 (or has otherwise provided in a written form the information
requested in such Registration Statement Questionnaire) and the signature page
hereto, each for use in preparation of the Registration

-20-



--------------------------------------------------------------------------------



 



Statement Questionnaire, and the information contained in such completed
Registration Statement Questionnaire (or such other form provided by the
Investor) and on such signature page are true and correct in all material
respects as of the date of this Agreement and will be true and correct on each
Closing Date and the Effective Date. The Investor covenants that, upon the
Company’s reasonable written request, it will promptly notify the Company of any
changes in such information or other information as the Company may reasonably
request in connection with any registration referred to in Article VI.
     4.8 FINRA Compliance. Each Investor acknowledges that if it is a Registered
Representative (as defined by the FINRA) of a FINRA member firm, the Investor
must give such firm the notice required by the FINRA’s Rules of Fair Practice,
receipt of which must be acknowledged by such firm on the signature page hereof.
     4.9 No Sale of Securities. Each Investor hereby, severally but not jointly,
covenants with the Company not to make any sale of the Securities without
(i) complying with the provisions of this Agreement and (ii) satisfying the
requirements of the Securities Act and the rules and regulations promulgated
thereunder, including, without limitation, causing the prospectus delivery
requirement under the Securities Act to be satisfied if the Investor is notified
by the Company pursuant to Section 6.2(j) hereof that the conditions specified
in Rule 172(c) of the Securities Act were not satisfied and, as a result
thereof, the Investors are required to deliver a Prospectus in connection with
any disposition of Registrable Securities. Each Investor acknowledges that there
may occasionally be times when the Company determines that, subject to the
limitations of Section 6.1, it must suspend the use of the prospectus forming a
part of the Registration Statement until such time as an amendment to the
Registration Statement has been filed by the Company and declared effective by
the SEC, an appropriate report has been filed by the Company with the SEC
pursuant to the Exchange Act or until the Company has amended or supplemented
such prospectus. Each Investor hereby, severally but not jointly, covenants that
it will not sell any Securities pursuant to the Registration Statement during
the period commencing at the time at which the Company gives each Investor
written notice of any suspension of the use of the Registration Statement and
ending at the time the Company gives each Investor written notice that each
Investor may thereafter effect sales pursuant to the Registration Statement.
     4.10 Treatment of Non-Public Information. The Investor covenants and agrees
with the Company (a) to hold the existence, terms and conditions of the
transactions contemplated by the Transaction Documents in confidence and not to
disclose the same to any other person until such time as the Company files with
the SEC a Current Report on Form 8-K disclosing the offering or publicly
announces the offering, and (b) to hold all matters disclosed to it by the
Company (other than any matters included in the SEC Reports) in confidence and
not to disclose the same to any other person until such time as the Company
files with the SEC a report publicly disclosing such information. The Investor
understands that the federal securities laws impose restrictions on trading
based on information regarding the transactions contemplated by the Transaction
Documents.

-21-



--------------------------------------------------------------------------------



 



ARTICLE V
CONDITIONS
     5.1 Conditions Precedent to the Obligations of the Investors. The
obligation of each Investor to purchase the Securities at each Closing is
subject to the satisfaction or waiver by such Investor, at or before each
Closing, of each of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects as of the date when made and as of each Closing as though made on and
as of such date (except for representations and warranties that speak as of a
specific date, which shall be true and correct in all material respects as of
such date).
          (b) Performance. The Company and each other Investor shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to each Closing.
          (c) No Suspensions of Trading in Common Stock; Listing. Trading in the
Common Stock shall not have been suspended by the SEC or any Trading Market
(except for any suspensions of trading of not more than one Trading Day solely
to permit dissemination of material information regarding the Company) at any
time since the date of execution of this Agreement, and the Common Stock shall
have been at all times since such date listed for trading on a Trading Market.
          (d) Absence of Litigation. No action, suit or proceeding by or before
any court or any governmental body or authority, against the Company or any
Subsidiary or pertaining to the transactions contemplated by this Agreement or
their consummation, shall have been instituted on or before each Closing Date,
which action, suit or proceeding would, if determined adversely, have a Material
Adverse Effect.
     5.2 Conditions Precedent to the Obligations of the Company. The obligation
of the Company to sell the Securities at each Closing is subject to the
satisfaction or waiver by the Company, at or before each Closing, of each of the
following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Investors contained herein shall be true and correct in all material
respects as of the date when made and as of each Closing Date as though made on
and as of such date (except for representations and warranties that speak as of
a specific date, which shall be true and correct in all material respects as of
such date); and
          (b) Performance. The Investors shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Investors at or prior to each Closing.

-22-



--------------------------------------------------------------------------------



 



ARTICLE VI
REGISTRATION RIGHTS
     6.1 Registration Statement.
     (a) Subject to the receipt of necessary information from the Investors and
the Agent, including the information requested in the Registration Statement
Questionnaire, as promptly as possible, and in any event on or prior to the
Filing Date, the Company shall prepare and file with the SEC a Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415. The Registration Statement
shall be on Form S-3 (except if the Company is not then eligible to register for
resale the Registrable Securities on Form S-3, in which case such registration
shall be on another appropriate form in accordance with the Securities Act and
the Exchange Act) and shall contain (except if otherwise requested by the SEC)
the “Plan of Distribution” in substantially the form attached hereto as
Exhibit C.
     (b) Subject to the receipt of necessary information from the Investors and
the Agent, including the information requested in the Registration Statement
Questionnaire, the Company shall use its reasonable best efforts to cause the
Registration Statement to be declared effective by the SEC as promptly as
possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its reasonable best efforts to keep the
Registration Statement continuously effective under the Securities Act until the
earlier of the date that all Registrable Securities covered by such Registration
Statement have been sold or can be sold publicly under Rule 144 without any
volume, manner of sale or other restrictions (the “Effectiveness Period”);
provided that, upon notification by the SEC that a Registration Statement will
not be reviewed or is no longer subject to further review and comments, the
Company shall request acceleration of such Registration Statement within five
(5) Trading Days after receipt of such notice and request that it become
effective on 4:00 p.m. Boston time on the Effective Date and file a prospectus
supplement for any Registration Statement, if required under Rule 424 (or
otherwise), by 9:00 a.m. Boston time the day after the Effective Date.
     (c) Notwithstanding anything in this Agreement to the contrary, after 60
consecutive Trading Days of continuous effectiveness of the initial Registration
Statement filed and declared effective pursuant to this Agreement, the Company
may, by written notice to the Investors and the Agent, suspend sales under a
Registration Statement after the Effective Date thereof and/or require that the
Investors and the Agent immediately cease the sale of shares of Common Stock
pursuant thereto and/or defer the filing of any subsequent Registration
Statement if (i) the Company is engaged in a merger, acquisition or sale and the
Board of Directors of the Company determines in good faith, by appropriate
resolutions, that, as a result of such activity, (A) it would be materially
detrimental to the Company (other than as relating solely to the price of the
Common Stock) to maintain a Registration Statement at such time or (B) it is in
the best interests of the Company to suspend sales under such registration at
such time, (ii) requested by the SEC or any other federal or state governmental
authority during the Effectiveness Period of the Registration Statement for
amendments or supplements to a Registration Statement or related Prospectus or
for additional information; (iii) the SEC or any other federal or state
governmental authority issued any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose;
(iv) the Company receives any notification with

-23-



--------------------------------------------------------------------------------



 



respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, (v) the Company
elected to delay the disclosure of material non-public information concerning
the Company, the disclosure of which at the time is not, in the good faith
judgment of the Board of Directors of the Company, in the best interest of the
Company; or (vi) any event or circumstance which necessitates the making of any
changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, or that in the case of the Prospectus, it
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Upon receipt of such
notice, each Investor and the Agent shall immediately discontinue any sales of
Registrable Securities pursuant to such registration until such Investor and the
Agent are advised in writing by the Company that the current Prospectus or
amended Prospectus, as applicable, may be used. In no event, however, shall this
right be exercised to suspend sales beyond the period during which (in the good
faith determination of the Company’s Board of Directors) the failure to require
such suspension would be materially detrimental to the Company. The Company’s
rights under this Section 6.1(c) may be exercised for a period of no more than
20 Trading Days at a time and not more than three times in any twelve-month
period. Immediately after the end of any suspension period under this
Section 6.1(c), the Company shall take all necessary actions (including filing
any required supplemental prospectus) to restore the effectiveness of the
applicable Registration Statement and the ability of the Investors and the Agent
to publicly resell their Registrable Securities pursuant to such effective
Registration Statement.
     (d) Notwithstanding the other provisions of this Agreement, if at any time
the SEC takes the position that some or all of the Registrable Securities may
not be included in the Registration Statement because (i) the inclusion of such
Registrable Securities violates the provisions of Rule 415 as a result of the
number of shares included in such Registration Statement, (ii) the Registrable
Securities cannot be sold as an “at the market offering,” and/or (iii) the
Warrant Shares may not be registered prior to exercise of the Warrants and/or
many not be sold on a delayed or continuous basis under Rule 415, the Company
shall (A) remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (B) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
SEC may require to assure the Company’s compliance with the requirements of
Rule 415 (collectively, the “SEC Restrictions”). Any cut-back imposed pursuant
to this Section 6.1(d) shall be allocated among the Investors and the Agent on a
pro rata basis and shall be allocated first to any Warrant Shares. From and
after such time as the Company is able to effect the registration of the Cut
Back Shares in accordance with any SEC Restrictions (such date, the “Restriction
Termination Date”) all of the provisions of this Section 6.1(d) shall again be
applicable to the Cut Back Shares; provided, however, that for such purposes the
Filing Date shall be deemed to be the Restriction Termination Date.
     6.2 Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

-24-



--------------------------------------------------------------------------------



 



     (a) Not less than three Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto,
furnish via email to those Investors who have supplied the Company with email
addresses copies of all such documents proposed to be filed, which documents
(other than any document that is incorporated or deemed to be incorporated by
reference therein) will be subject to the review (but not approval) of such
Investors; provided that, the failure of any Investor or his, her or its counsel
to respond to such proposed documents within two Trading Days after the
Investors have been so furnished with copies of such documents shall be deemed
approval of same; and provided, further, that no such review and comment shall
inhibit the Company from filing the Registration Statement, any Prospectus or
any such amendment or supplement within five Business Days after such notice has
been provided or otherwise from complying with its obligations hereunder.
     (b) (i) Subject to Section 6.1(c), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible to any comments received from
the SEC with respect to the Registration Statement or any amendment thereto; and
(iv) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance with the intended methods of disposition by the Investors and the
Agent thereof set forth in the Registration Statement as so amended or in such
Prospectus as so supplemented.
     (c) During the Effectiveness Period, notify the Investors and the Agent as
promptly as reasonably possible, and if requested by the Investors and the Agent
confirm such notice in writing no later than two Trading Days thereafter, of any
of the following events: (i) the SEC notifies the Company whether there will be
a “review” of any Registration Statement; (ii) the SEC comments in writing on
any Registration Statement; (iii) any Registration Statement or any
post-effective amendment is declared effective; (iv) the SEC or any other
federal or state governmental authority requests any amendment or supplement to
any Registration Statement or Prospectus or requests additional information
related thereto; (v) the SEC issues any stop order suspending the effectiveness
of any Registration Statement or initiates any Proceedings for that purpose;
(vi) the Company receives notice of any suspension of the qualification or
exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any Proceeding for such purpose; or
(vii) the financial statements included in any Registration Statement become
ineligible for inclusion therein or any Registration Statement or Prospectus or
other document contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
     (d) Use its reasonable best efforts to avoid the issuance of or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of any
Registration Statement, or

-25-



--------------------------------------------------------------------------------



 



(ii) any suspension of the qualification (or exemption from qualification) of
any of the Registrable Securities for sale in any jurisdiction, as soon as
possible.
     (e) Prior to any public offering of Registrable Securities, use reasonable
best efforts to register or qualify or cooperate with the selling Investors in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Investor requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective for so long as required, but
not to exceed the duration of the Effectiveness Period, and to do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of the Registrable Securities covered by a Registration
Statement; provided, however, that the Company shall not be obligated to file
any general consent to service of process or to qualify as a foreign corporation
or as a dealer in securities in any jurisdiction in which it is not so qualified
or to subject itself to taxation in respect of doing business in any
jurisdiction in which it is not otherwise so subject or provide any undertaking
that causes the Company undue expense or burden.
     (f) Upon any sale of Registrable Securities pursuant to the Registration
Statement for the account of an Investor, cooperate with the Investors to
facilitate the timely preparation and delivery of certificates representing such
Registrable Securities to be delivered to a transferee pursuant to a
Registration Statement, which certificates shall be free, to the extent
permitted by this Agreement and under law, of all restrictive legends, and to
enable such certificates to be in such denominations and registered in such
names as any such Investors may reasonably request; provided, that, the delivery
of such certificates shall be subject to the payment by the Investor of any
transfer taxes, if applicable.
     (g) The Company, as promptly as reasonably possible, shall prepare a
supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
     (h) Comply in all material respects with all rules and regulations of the
SEC with respect to the Registration Statement and the disposition of all
Registrable Securities covered by the Registration Statement.
     (i) It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of any particular Investor that such Investor furnish to
the Company the information specified in Exhibits B-1, B-2 and B-3 hereto and
such other information regarding itself, the Registrable Securities and other
shares of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it (if different from the Plan of Distribution
set forth on Exhibit C hereto) as shall be reasonably required to effect the
registration of such Registrable Securities and shall complete and execute such
documents in connection with such registration as the Company may reasonably
request. Upon the Company’s reasonable written request, an

-26-



--------------------------------------------------------------------------------



 



Investor will promptly notify the Company of any changes in the information set
forth in the Registration Statement or the Registration Statement Questionnaire
regarding such Investor or its plan of distribution or other information as the
Company may reasonably request in connection with any registration referred to
in Article VI. The Company shall not be required to include any Common Shares or
Warrant Shares held by an Investor in the Registration Statement if such
Investor fails to complete or update the Registration Statement Questionnaire or
provide the information requested in the Registration Statement Questionnaire in
accordance with this Section 6.2(i).
     (j) The Company shall use reasonable best efforts to comply with all
applicable rules and regulations of the SEC under the Securities Act and the
Exchange Act, including, without limitation, Rule 172 under the Securities Act,
file any final Prospectus, including any supplement or amendment thereof, with
the SEC pursuant to Rule 424 under the Securities Act, promptly inform the
Investors and the Agent in writing if, at any time during the Effectiveness
Period, the Company does not satisfy the conditions specified in Rule 172(c)
and, as a result thereof, the Investors and the Agent are required to deliver a
Prospectus in connection with any disposition of Registrable Securities and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder.
     6.3 Registration Expenses. The Company shall pay all fees and expenses
incident to the performance of or compliance with Article VI of this Agreement
by the Company, including without limitation (a) all registration and filing
fees and expenses, including without limitation those related to filings with
the SEC, any Trading Market and in connection with applicable state securities
or Blue Sky laws, (b) printing expenses (including without limitation expenses
of printing certificates for Registrable Securities), (c) messenger, telephone
and delivery expenses, (d) fees and disbursements of counsel for the Company,
(e) fees and expenses of all other Persons retained by the Company in connection
with the consummation of the transactions contemplated by this Agreement, and
(f) all listing fees to be paid by the Company to the Trading Market.
     6.4 Indemnification
          (a) Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Investor,
the officers, directors, partners, members, agents and employees of each of
them, each Person who controls any such Investor (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all Losses (as determined by a court of competent jurisdiction
in a final judgment not subject to appeal or review), as incurred, arising out
of or relating to (i) any misrepresentation or breach of any representation or
warranty made by the Company in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby or (iii) any untrue statement of a material fact
contained in the Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto, or arising out of or
relating to any omission of a material fact required to be stated therein or
necessary to make the statements

-27-



--------------------------------------------------------------------------------



 



therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading; provided however that the Company will not be liable in any such
case to the extent that (A) such untrue statements or omissions are based solely
upon information regarding such Investor furnished in writing to the Company by
such Investor for use therein, or to the extent that such information relates to
such Investor or such Investor’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved by such Investor in writing
expressly for use in the Registration Statement (including without limitation
the information set forth in the Registration Statement Questionnaire), (B) the
failure of the Investor to comply with the covenants and agreements contained in
Section 4.9 or 6.2(j) of this Agreement with respect to resale of Registrable
Securities, or (C) with respect to any prospectus, an untrue statement or
omission of material fact contained in such prospectus that was corrected on a
timely basis in the prospectus, as then amended or supplemented, if such
corrected prospectus was timely made available by the Company to the Investor,
and the Investor seeking indemnity hereunder was advised in writing not to use
the incorrect prospectus prior to the use giving rise to Losses.
          (b) Indemnification by Investors. Each Investor shall, severally and
not jointly, indemnify and hold harmless the Company and its directors and
officers, and each Person, if any, that controlled the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
to the fullest extent permitted by applicable law, from and against all Losses
(as determined by a court of competent jurisdiction in a final judgment not
subject to appeal or review), as incurred, arising out of or relating to any
untrue statement of a material fact contained in the Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising out of or relating to any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, but only to the
extent that such untrue statements or omissions are based solely upon
information regarding such Investor furnished in writing to the Company by such
Investor for use therein. In no event shall the liability of any selling
Investor hereunder be greater in amount than the dollar amount of the net
proceeds received by such Investor upon the sale of the Registrable Securities
giving rise to such indemnification obligation.
          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
     An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel

-28-



--------------------------------------------------------------------------------



 



shall be at the expense of such Indemnified Party or Parties unless: (i) the
Indemnifying Party has agreed in writing to pay such fees and expenses; or
(ii) the Indemnifying Party shall have failed promptly to assume the defense of
such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (iii) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of separate counsel shall be at the expense
of the Indemnifying Party). It shall be understood, however, that the
Indemnifying Party shall not, in connection with any one such Proceeding
(including separate Proceedings that have been or will be consolidated before a
single judge) be liable for the fees and expenses of more than one separate firm
of attorneys at any time for all Indemnified Parties, which firm shall be
appointed by a majority of the Indemnified Parties. The Indemnifying Party shall
not be liable for any settlement of any such Proceeding effected without its
written consent, which consent shall not be unreasonably withheld or delayed. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.
     All reasonable fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section 6.4) shall be paid to the Indemnified Party, as
incurred, within 20 Trading Days of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder; provided, that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification hereunder).
          (d) Contribution. If a claim for indemnification under Section 6.4(a)
or (b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue statement of a material fact or omission of a material
fact, has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 6.4(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have

-29-



--------------------------------------------------------------------------------



 



been indemnified for such fees or expenses if the indemnification provided for
in this Section 6.4 was available to such party in accordance with its terms.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6.4(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceed the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue statement or omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
     The indemnity and contribution agreements contained in this Section 6.4 are
in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
     6.5 Dispositions. Each Investor agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell its Registrable Securities in accordance with the Plan
of Distribution set forth in the Prospectus. Each Investor further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 6.2(c)(v), (vi) or (vii), such Investor will
discontinue disposition of such Registrable Securities under the Registration
Statement until such Investor is advised in writing by the Company that the use
of the Prospectus, or amended Prospectus, as applicable, may be resumed. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph. Each Investor, severally and not jointly with the other Investors,
agrees that the removal of the restrictive legend from certificates representing
Securities as set forth in Section 4.1 is predicated upon the Company’s reliance
that the Investor will comply with the provisions of this subsection. Both the
Company and the Transfer Agent, and their respective directors, officers,
employees and agents, may rely on this subsection.
     6.6 Registration of Other Securities. Notwithstanding anything contained
herein to the contrary and for the avoidance of doubt, the parties hereto
acknowledge that (a) the Company has granted registration rights to other
security holders, and (b) any Registration Statement prepared, filed and made
effective under this Article VI may also cover the resale of securities held by
such security holders to the extent that the Company has an obligation to
register such securities under any of the agreements listed in the SEC Reports.
     6.7 Withdrawal of Registration Statement. After the termination of the
Effectiveness Period, the Company shall be entitled to withdraw the Registration
Statement, and the Investors shall have no further right to offer or sell any of
the Registrable Securities pursuant to the Registration Statement.

-30-



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
     7.1 Termination. This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the Initial Closing has not
been consummated by the third Trading Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).
     7.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall be responsible for
the payment of any placement agent’s fees, financial advisory fees, or brokers’
commission (other than for persons engaged by any Investor or its investment
advisor) relating to or arising out of the issuance of the Securities pursuant
to this Agreement. The Company shall pay, and hold each Investor harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any such claim for fees arising out of the issuance of the Securities
pursuant to this Agreement. The Investors shall pay, and hold the Company
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim for fees from persons engages by any Investor or their investment
advisors arising out of the issuance of the Securities pursuant to this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
applicable Securities.
     7.3 Entire Agreement. The Transaction Documents, together with the Exhibits
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules. At or after each
Closing, and without further consideration, the Company will execute and deliver
to the Investors such further documents as may be reasonably requested in order
to give practical effect to the intention of the parties under the Transaction
Documents.
     7.4 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section 7.4 prior to 6:30
p.m. (Boston time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section 7.4 on
a day that is not a Trading Day or later than 6:30 p.m. (Boston time) on any
Trading Day, (c) the Trading Day following the date of deposit with a nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The addresses, facsimile numbers and
email addresses for such notices and communications are those set forth on the
signature pages hereof, or such other address or facsimile number as may be
designated in writing hereafter, in the same manner, by any such Person.

-31-



--------------------------------------------------------------------------------



 



     7.5 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each of the Investors or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Investors under Article VI may be
given by Investors holding at least a majority of the Registrable Securities to
which such waiver or consent relates.
     7.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
     7.7 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided (i) such transferor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of (x) the name and address of such transferee or assignee
and (y) the Registrable Securities with respect to which such registration
rights are being transferred or assigned, (iii) following such transfer or
assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, (iv) such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions hereof that apply to the “Investors”
and (v) such transfer shall have been made to an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D of the Securities Act and in
accordance with the applicable requirements of this Agreement and with all laws
applicable thereto.
     7.8 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnified Party is an intended third
party beneficiary of Section 6.4 and (in each case) may enforce the provisions
of such Section directly against the parties with obligations thereunder.
     7.9 Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF THE
STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE. THE COMPANY
AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE

-32-



--------------------------------------------------------------------------------



 



STATE OF DELAWARE FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR
ANY INVESTOR HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION
CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE
ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE,
AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY
OR ANY INVESTOR, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION
OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH
PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
THE COMPANY AND INVESTORS HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
     7.10 Survival. The representations and warranties, agreements and covenants
contained herein shall survive the Initial Closing until the date that is one
year after the Initial Closing Date (at which time they shall expire and be of
no further force or effect).
     7.11 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.
     7.12 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     7.13 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option owed to such Investor by the Company under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.

-33-



--------------------------------------------------------------------------------



 



     7.14 Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.
     7.15 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to seek specific performance under
the Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.
     7.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Investor hereunder or any Investor enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
     7.17 Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
     7.18 Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Documents. The decision of each Investor to
purchase Securities pursuant to this Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any other
Investor (or any other person) relating to or arising from any such information,
materials, statements or opinions.

-34-



--------------------------------------------------------------------------------



 



Nothing contained herein or in any Transaction Document, and no action taken by
any Investor pursuant thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Document. Each Investor acknowledges that no other Investor has
acted as agent for such Investor in connection with making its investment
hereunder and that no other Investor will be acting as agent of such Investor in
connection with monitoring its investment hereunder. Each Investor shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any Proceeding for such purpose.
[SIGNATURE PAGES TO FOLLOW]

-35-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

            ALSERES PHARMACEUTICALS, INC.
      By:   /s/ Kenneth L. Rice Jr.         Name:           Title:      

     
 
  Address for Notice:
 
  239 South Street
 
  Hopkinton, MA 01748
 
  Tel: (508) 497-2360 
 
  Fax: (508) 497-9964 
 
  Attn: Chief Executive Officer
 
   
 
  With a copy to:
 
   
 
  Wilmer Cutler Pickering Hale and Dorr LLP
 
  60 State Street
 
  Boston, Massachusetts 02109
 
  Tel (617) 526-6439 
 
  Fax: (617) 526-5000 
 
  Attn: Philip Rossetti, Esq.

COMPANY SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



Investor Signature Page
     By its execution and delivery of this signature page, the undersigned
Investor hereby joins in and agrees to be bound by the terms and conditions of
the Securities Purchase Agreement dated as of January 8, 2009 (the “Purchase
Agreement”) by and among Alseres Pharmaceuticals, Inc. and the Investors (as
defined therein), as to the number of shares of Common Stock and Warrants set
forth below, and authorizes this signature page to be attached to the Purchase
Agreement or counterparts thereof.

            Name of Investor:
        By:   /s/ Robert Gipson         Name:           Title:        

         
 
  Address:

   
 
       
 
 
 
   
 
       
 
 
 
   
 
  Telephone No.:                                 
                                                
 
  Facsimile No.:                                                      
                           
 
  Email Address:                                      
                                            
 
  Number of Shares:                                                     
                        
 
  Number of Warrants:
                                                                           
 
  Aggregate Purchase Price: $                                             

Delivery Instructions (if different than above):
c/o:                                                                    
             
Address:                                                                   
                    
                                                                        
                                 
Telephone No.:                                                    
                                

 



--------------------------------------------------------------------------------



 



Facsimile No.:                                                           
         
Other Special Instructions:                                         

    Exhibits:       A     Form of Warrant       B     Instruction Sheet for
Investors       C     Plan of Distribution

-2-



--------------------------------------------------------------------------------



 



Exhibit A-1
FORM OF WARRANT
A-1-1 

 



--------------------------------------------------------------------------------



 



Exhibit A-2
FORM OF AGENT WARRANT
A-2-1 

 



--------------------------------------------------------------------------------



 



Exhibit B
INSTRUCTION SHEET FOR INVESTOR
(to be read in conjunction with the entire Securities Purchase Agreement)

A.   Complete the following items in the Securities Purchase Agreement:

  1.   Complete and execute the Investor Signature Page. The Agreement must be
executed by an individual authorized to bind the Investor.     2.   Exhibit B-1
— Stock Certificate Questionnaire:

    Provide the information requested by the Stock Certificate Questionnaire;

  3.   Exhibit B-2 — Registration Statement Questionnaire:

    Provide the information requested by the Registration Statement
Questionnaire.

  4.   Exhibit B-3 — Investor Certificate:

    Provide the information requested by the Investor Certificate.

  5.   Return, via facsimile, the signed Securities Purchase Agreement including
the properly completed Exhibits B-1 through B-3, to:

Facsimile:
Telephone:
Attn:

  6.   After completing instruction number five (5) above, deliver the original
signed Securities Purchase Agreement including the properly completed Exhibits
B-1 through B-3 to:

Address:

B.   Instructions regarding the wire transfer of funds for the purchase of the
Securities will be telecopied to the Investor by the Company at a later date.

B-1



--------------------------------------------------------------------------------



 



Exhibit B-1
ALSERES PHARMACEUTICALS, INC.
STOCK CERTIFICATE QUESTIONNAIRE

             
 
  Please provide us with the following information:        
 
           
1.
  The exact name that the Securities are to be registered in (this is the name
that will appear on the stock and warrant certificate(s)). You may use a
nominee name if appropriate:        
 
           
 
           
2.
  The relationship between the Investor of the Securities and the Registered
Holder listed in response to item 1 above:        
 
           
 
           
3.
  The mailing address, telephone and telecopy number and email address of the
Registered Holder listed in response to item 1 above:        
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
4.
  The Tax Identification Number of the Registered Holder listed in response to
item 1 above:        
 
           

B-1-1 

 



--------------------------------------------------------------------------------



 



Exhibit B-2
ALSERES PHARMACEUTICALS, INC.
REGISTRATION STATEMENT QUESTIONNAIRE
     In connection with the Registration Statement, please provide us with the
following information regarding the Investor.

1.   Please state your organization’s name exactly as it should appear in the
Registration Statement:      
 

2.   Address of your organization:

     
 
       
 

      Telephone:
 
        Fax:
 
        Contact Person:
 

3.   Beneficial Ownership of Registrable Securities:

  (a)   Number of Registrable Securities owned by you:     (b)   Number of
Registrable Securities requested to be registered:

4.   Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates?
(Include any relationships involving you or any of your affiliates, officers,
directors, or principal equity holders (5% or more) that has held any position
or office or has had any other material relationship with the Company (or its
predecessors or affiliates) during the past three years.)

                     Yes                                  No

    If yes, please indicate the nature of any such relationship below:

B-2-1 

 



--------------------------------------------------------------------------------



 



5.   Are you the beneficial or registered owner of any other securities of the
Company? (Include any equity securities that you beneficially own or have a
right to acquire within 60 days after the date hereof, and as to which you have
sole voting power, shared voting power, sole investment power or shared
investment power.)

                     Yes                                 No

    If yes, please describe the nature and amount of such ownership as of a
recent date.   6.   Except as set forth below, you wish that all the shares of
the Company’s common stock beneficially owned by you or that you have the right
to acquire from the Company be offered for your account in the Registration
Statement.       State any exceptions here:   7.   Do you intend to distribute
the Registrable Securities in accordance with the “Plan of Distribution” section
set forth in the Registration Statement?

                     Yes                                 No

    If yes, please describe the nature and amount of such arrangements.

8.   Selling Stockholder Affiliations

          (a) Is the Selling Stockholder a registered broker-dealer?
          (b) Is the Selling Stockholder an affiliate of a registered
broker-dealer(s)? (For purposes of this response, an “affiliate” of, or person
“affiliated ” with, a specified person, is a person that directly, or indirectly
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person specified.)
          (c) If the answer to Item (8)(b) is yes, identify the registered
broker-dealer(s) and describe the nature of the affiliation(s):
                    
          (d) If the answer to Item (6)(b) is yes, did you acquire the
Registrable Securities in the ordinary course of business (if not, please
explain)?
          (e) If the answer to Item (8)(b) is yes, did you, at the time of
purchase of the Registrable Securities, have any agreements, plans or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities (if yes, please explain)?
B-2-2 

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT
     The undersigned hereby agrees to notify the Company promptly of any changes
in the foregoing information which should be made as a result of any
developments, including the passage of time. The undersigned also agrees to
provide the Company and the Company’s counsel any and all such further
information regarding the undersigned promptly upon request in connection with
the preparation, filing, amending, and supplementing of the Registration
Statement (or any prospectus contained therein). The undersigned hereby consents
to the use of all such information in the Registration Statement.
     The undersigned understands and acknowledges that the Company will rely on
the information set forth herein for purposes of the preparation and filing of
the Registration Statement.
     The undersigned understands that the undersigned may be subject to serious
civil and criminal liabilities if the Registration Statement, when it becomes
effective, either contains an untrue statement of a material fact or omits to
state a material fact required to be stated in the Registration Statement or
necessary to make the statements in the Registration Statement not misleading.
The undersigned represents and warrants that all information it provides to the
Company and its counsel is currently accurate and complete and will be accurate
and complete at the time the Registration Statement becomes effective and at all
times subsequent thereto, and agrees during the Effectiveness Period and any
additional period in which the undersigned is making sales of Shares under and
pursuant to the Registration Statement, and agrees during such periods to notify
the Company immediately of any misstatement of a material fact in the
Registration Statement, and of the omission of any material fact necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading.
     Pursuant to Section 6.1 of the Agreement, the undersigned acknowledges that
the Company may, by written notice to the undersigned, suspend or withdraw the
Registration Statement and require that the undersigned immediately cease sales
of Registrable Securities pursuant to the Registration Statement under certain
circumstances described in the Agreement. At any time that such notice has been
given, the undersigned may not sell Registrable Securities pursuant to the
Registration Statement.
     The undersigned hereby acknowledges receipt of a draft of the Registration
Statement dated                                          ___, ___and confirms
that the undersigned has reviewed such draft including, without limitation, the
sections captioned “Selling Stockholders” and “Plan of Distribution,” and
confirms that, to the best of the undersigned’s knowledge, the same is true,
complete and accurate in every respect except as indicated in this
Questionnaire. The undersigned hereby further acknowledges that pursuant to
Section 6.4(a) of the Agreement, the undersigned shall indemnify the Company and
each of its directors and officers against, and hold the Company and each of its
directors and officers harmless from, any losses, claims, damages, expenses or
liabilities (including reasonable attorneys fees) to which the Company or its
directors and officers may become subject by reason of any statement or omission
in the Registration Statement made in reliance upon, or in conformity with, a
written statement by the undersigned, including the information furnished in
this Questionnaire by the undersigned.

1



--------------------------------------------------------------------------------



 



     By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items (1) through (8) above and
the inclusion of such information in the Registration Statement, any amendments
thereto and the related prospectus. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.
Dated:                    

         
 
 
 
Name    
 
       
 
 
 
Signature    
 
       
 
 
 
Name and Title of Signatory    

2



--------------------------------------------------------------------------------



 



Exhibit B-3
ALSERES PHARMACEUTICALS, INC.
CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY
COMPANY, TRUST, FOUNDATION AND JOINT INVESTORS
If the Investor is a corporation, partnership, limited liability company, trust,
pension plan, foundation, joint Investor (other than a married couple) or other
entity, an authorized officer, partner, or trustee must complete, date and sign
this Certificate.
CERTIFICATE
     The undersigned certifies that the representations and responses below are
true and accurate:
     (a) The Investor has been duly formed and is validly existing and has full
power and authority to invest in the Company. The person signing on behalf of
the undersigned has the authority to execute and deliver the Securities Purchase
Agreement on behalf of the Investor and to take other actions with respect
thereto.
     (b) Indicate the form of entity of the undersigned:
                            Limited Partnership
                            General Partnership
                            Limited Liability Company
                            Corporation
                  Revocable Trust (identify each grantor and indicate under what
circumstances the trust is revocable by the grantor):
(Continue on a separate piece of paper, if necessary.)
                  Other type of Trust (indicate type of trust and, for trusts
other than pension trusts, name the grantors and beneficiaries):
(Continue on a separate piece of paper, if necessary.)
                  Other form of organization (indicate form of organization
(     ).
     (c) Indicate the approximate date the undersigned entity was formed:
             .
     (d) Indicate name and address of principal place of business:
B-3-1 





--------------------------------------------------------------------------------



 



     (e) Was entity formed for the specific purpose of this investment?
                  Yes                                      No
     If answer is yes, each equity owner (shareholder, partner, etc.) of the
entity must complete an Investor Questionnaire for Individual Investors.
     (f) Please indicate the amount of the entity’s proposed investment in the
Company. $             
     (g) In order for the Company to offer and sell the Securities in
conformance with state and federal securities laws, the following information
must be obtained regarding your investor status. Please initial each category
applicable to you as an investor in the Company.

                    1. A bank as defined in Section 3(a)(2) of the Securities
Act, or any savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act whether acting in its individual or
fiduciary capacity;                       2. A broker or dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934;    
                  3. An insurance company as defined in Section 2(13) of the
Securities Act;                       4. An investment company registered under
the Investment Company Act of 1940 or a business development company as defined
in Section 2(a)(48) of that Act;                       5. A Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958;    
                  6. A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;                       7. An employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, which
satisfies one of the following criteria: (i) if the investment decision for such
plan is made by a plan fiduciary, as defined in Section 3(21) of such Act, which
is either a bank, savings and loan association, insurance company, or registered
investment advisor, (ii) such plan has total assets in excess of $5,000,000 or
(iii) if such plan is a self-directed plan, and its investment decisions are
made solely by persons who are “accredited investors” within the meaning of Rule
501(a) under the Securities Act;

B-3-2



--------------------------------------------------------------------------------



 



                    8. A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940;    
                  9. Any partnership or corporation or any organization
described in Section 501(c)(3) of the Internal Revenue Code, a corporation, a
Massachusetts or similar business trust, or partnership, which was not formed
for the specific purpose of investing in the Company, and which has total assets
in excess of $5,000,000;                       10. A trust, with total assets in
excess of $5,000,000, which was not formed for the specific purpose of investing
in the Company and whose investment in the Company directed by a person with
such knowledge and experience in financial and business matters that he or she
is capable of evaluating the merits and risks of an investment in the Company;  
                    11. Any entity in which all of the equity owners are
“accredited investors” within the meaning of Rule 501(a) under the Securities
Act;                       12. An entity in which all of the equity owners
qualify under any of the above subparagraphs. If the undersigned belongs to this
investor category only, list the equity owners of the undersigned, and the
investor category which each such equity owner satisfies:
_______________________________________________________________________
                  (Continue on a separate piece of paper, if necessary.)

     (h) If the entity has any pre-existing personal or business relationship
with the Company or any of its officers, directors or controlling persons,
please describe the nature and duration of such relationship.
     (i) Please provide information detailing the business, financial and
investment experience of the entity and/or the investment manager of such entity
which gives such entity or investment manager the capacity to evaluate the
merits and risks of the proposed investment.
 
     Please set forth in the space provided below the (i) states, if any, in the
U.S. in which you maintained your principal office during the past two years and
the dates during which you maintained your office in each state, (ii) state(s),
if any, in which you are incorporated or otherwise organized and (iii) state(s),
if any, in which you pay income taxes.
B-3-3 





--------------------------------------------------------------------------------



 



 
     The above information is true and correct in all material respects. The
undersigned recognizes that the Company is relying on the truth and accuracy of
such information so that it may rely on certain exemptions from registration
contained in the Securities Act of 1933, as amended, and the securities laws of
certain states. The undersigned agrees to notify the Company promptly of any
changes in the foregoing information which may occur prior to the investment.
Dated:                                        , 2008

         
 
       
 
       
 
Print Name of Investor
       
 
       
 
       
 
       
 
       
 
Name:
       
Title:
       
(Signature and title of authorized officer, partner or trustee)
       

B-3-4 





--------------------------------------------------------------------------------



 



Exhibit C
PLAN OF DISTRIBUTION
     The selling stockholders may, from time to time, sell any or all of their
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The selling stockholders may use any one or more of
the following methods when selling shares:

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;     •   block trades in which the
broker-dealer will attempt to sell the shares as agent but may position and
resell a portion of the block as principal to facilitate the transaction;     •
  purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;     •   an exchange distribution in accordance with the rules of
the applicable exchange;     •   privately negotiated transactions;     •  
short sales;     •   broker-dealers may agree with the selling stockholders to
sell a specified number of such shares at a stipulated price per share;     •  
a combination of any such methods of sale; and     •   any other method
permitted pursuant to applicable law.

     The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
     Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any agent, dealer
or broker-dealer that participates in transactions involving sales of the shares
if liabilities are imposed on that person under the Securities Act.

C-1



--------------------------------------------------------------------------------



 



     The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed a supplement to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act of 1933
supplementing or amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus.
     The selling stockholders also may transfer the shares of common stock in
other circumstances, in which case the transferees, pledgees or other successors
in interest will be the selling beneficial owners for purposes of this
prospectus and may sell the shares of common stock from time to time under this
prospectus after we have filed a supplement to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933
supplementing or amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus.
     The selling stockholders and any broker-dealers or agents that are involved
in selling the shares of common stock may be deemed to be “underwriters” within
the meaning of the Securities Act in connection with such sales. In such event,
any commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.
     We are required to pay all fees and expenses incident to the registration
of the shares of common stock. We have agreed to indemnify the selling
stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.
     The selling stockholders have advised us that they have not entered into
any agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.
     The anti-manipulation rules of Regulation M under the Securities Exchange
Act of 1934 may apply to sales of our common stock and activities of the selling
stockholders.

C-2



--------------------------------------------------------------------------------



 



ANNEX I
SCHEDULE OF INVESTORS

 



--------------------------------------------------------------------------------



 



ANNEX II
Legend
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS. THESE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED
BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN
SECURED BY SUCH SECURITIES.

 